Pee Ctjbiam.
Plaintiff sued for injuries received while a passenger in a bus owned by Nevin Bus Lines, a corporation, and driven by Frank J. Callahan, an employe of that corporation. Judgment was rendered for the plaintiff in the sum of $300, and the defendants appeal upon the ground that the court erred in refusing the defendants’ motions to nonsuit the plaintiff and to direct a verdict in favor of the defendants.
The proofs present a factual controversy. The incident occurred while the bus was being driven through the Holland tunnel. There is evidence from which it could be found that notwithstanding the tunnel regulation, known to the bus driver, that vehicles are to be kept seventy-five feet apart, the bus was following the car ahead at a distance of only fifteen feet, that the car ahead stopped suddenly, that the bus made a sudden turn to the left and forward, hitting and scraping along the car ahead and that the lurch threw plaintiff forward and backward, causing her to strike and injure her spine. The driver—defendant Callahan—testified that *450he could have braked the bus to a complete stop without deviating from a straight course but did not do so because he feared that in so doing he would be rammed by the car next behind. All of which, as we think, forms a foundation for the court, sitting without a jury, to resolve the facts, including the question of negligence, against the defendants. Whether the defendants, under the circumstances, were or were not guilty of negligence in driving the bus at a distance of only fifteen feet from the car ahead, with consequent inability to stop the bus in that distance without danger of a rear-end collision, was a question of fact which justified the court in denying defendants’ motions.
The judgment below will be affirmed, with costs.